RTP:VTN/FTB
F. #2019R00138

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA

                  - against -                            Dkt. 19–CR-223 (S-2) (ILG)

AKMAL NARZIKULOV,

                             Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - -X




                      MEMORANDUM OF LAW IN SUPPORT OF THE
                 GOVERNMENT’S MOTION TO ADMIT CERTAIN EVIDENCE
             OF PRIOR BAD ACTS UNDER FEDERAL RULE OF EVIDENCE 404(B)
                          AND TO RECONSIDER SEVERANCE




                                                       MARK J. LESKO
                                                       ACTING UNITED STATES ATTORNEY
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201




Virginia Nguyen
       Special Assistant U.S. Attorney
F. Turner Buford
       Assistant U.S. Attorney
(Of Counsel)
I.     INTRODUCTION

               The government respectfully submits this motion to admit evidence pursuant to

Federal Rule of Evidence 404(b) and to request that the Court reconsider its December 9, 2019

order (Dkt. 69) (the “Order”) severing the charge of unlawful possession of a firearm by a

previously convicted felon.

               In 2013, the defendant Akmal Narzikulov was charged in United States v.

Narzikulov, et al., 13-CR-601 (RJD) (the “2013 Case”) with participating in a fraudulent scheme

between April 2013 and September 2013 wherein he assisted individuals seeking commercial

driver licenses (“CDLs”) in cheating on driver license exams administered by the New York

Department of Motor Vehicles (“DMV”) in return for payment (the “Prior Scheme”). In 2015,

Narzikulov pleaded guilty to honest services fraud conspiracy. Because Narzikulov’s

involvement in the Prior Scheme constitutes “other crimes” evidence that is admissible under

Federal Rule of Evidence 404(b), the government seeks admission of Narzikulov’s allocution

and the judgment entered against him in the 2013 Case.

               The government furthers moves the Court to reconsider its Order granting the

defendant’s motion to sever Count Six of the superseding indictment filed on November 5, 2019

(the “S-1 Indictment”), which charged Narzikulov with possession of a firearm after having

previously been convicted of a felony, in violation of 18 U.S.C. § 922(g). The government

makes this motion based on the second superseding indictment returned by a grand jury on

January 27, 2020 (the “S-2 Indictment”) that included new charges against Narzikulov and that

was based on evidence that was not known to the government when the Court severed Count Six.

The additional charges and relevant evidence substantially reduce the prejudicial effect of jointly

trying the felon-in-possession charge with the other charges against Narzikulov.
II.    BACKGROUND

       A.      The Charged Offenses

               This case arose from the kidnapping of an individual (“John Doe”) by Narzikulov

and co-defendants Sherzod Mukumov and Co-Conspirator #31 on March 28, 2019. As described

in the criminal complaint filed in this matter (Dkt. 14), Narzikulov and other co-conspirators

assisted applicants for CDLs in cheating on tests administered by the DMV in exchange for cash

(the “2018 Scheme”). The 2018 Scheme involved the use of wireless communication devices,

hidden within the clothing worn by the fraudulent applicants, which Narzikulov’s

co-conspirators used to communicate correct answers to the applicants as they took the written

tests at the DMV locations. (Dkt. 14 at 4-5).

               John Doe was involved in the 2018 Scheme for only a brief time, during which he

picked up cash from driver license applicants and delivered it to Narzikulov. (Id.). John Doe

also assisted test takers in concealing electronic equipment to facilitate their cheating on DMV

tests. (Id.). After John Doe stopped participating in the 2018 Scheme, he left New York City for

several months before returning to Brooklyn. (Id. at 5). Upon his return, he was kidnapped at

his residence by Narzikulov, Mukumov and Co-Conspirator #3. (Id.). According to John Doe,

the motive for the kidnapping was the collection of a debt that Narzikulov claimed John Doe

owed for having unexpectedly exited the 2018 Scheme. (Id.). Video of the kidnapping showed

John Doe being subdued by use of a taser and subsequently dragged to a waiting car by

Narzikulov and Co-Conspirator #3. (Id. at 8).

               Narzikulov and Mukumov were arrested on the criminal complaint on April 18,

2019. On the same day, federal agents executed a search warrant at Narzikulov’s apartment.



       1
               Co-Conspirator #3 remains at large and is therefore not named in this submission.

                                                2
(Dkt. 15 at 1). During the search, agents seized a number of items constituting evidence of the

2018 Scheme, including numerous identification documents in the names of other individuals;

ledgers; electronic equipment, including smart phones and earpiece receivers; and DMV

manuals, application materials, and other records related to the DMV’s commercial driver’s

license testing administration. (Id. at 2). The agents also seized and subsequently examined a

number of electronic devices from the apartment. In addition, the agents recovered a firearm and

ammunition, and more than $290,000 in cash. (Id.).

               Narzikulov, Mukumov and Co-Conspirator #3 were charged in an indictment that

was returned on May 13, 2019. (Dkt. 23). That indictment contained four counts: conspiracy to

commit kidnapping, in violation of 18 U.S.C. § 1201(c); kidnapping, in violation of 18 U.S.C. §

1201(a)(1); conspiracy to commit Hobbs Act extortion, in violation of 18 U.S.C. § 1951(a); and

Hobbs Act extortion, in violation of 18 U.S.C. § 1951(a).

               On November 5, 2019, a grand jury returned the S-1 Indictment charging

Narzikulov, Mukumov, Co-Conspirator #3 and another individual named Jasur Kamolov with

one count of conspiracy to produce false identification documents, in violation of 18 U.S.C. §§

1028(b)(2)(A) and 1028(f), based on their collective participation in the 2018 Scheme.2 (Dkt.

48). The S-1 Indictment also included the same kidnapping conspiracy, kidnapping, extortion

conspiracy, and extortion charges against Narzikulov, Mukumov, and Co-Conspirator #3.3 (Id.).

The S-1 Indictment also included a new count against only Narzikulov, charging him with

possession of a firearm after having previously been convicted of a felony, in violation of 18




       2
                On January 8, 2020, Kamolov pleaded guilty to conspiracy to produce false
identification documents, in violation of 18 U.S.C. §§ 1028(b)(2)(A) and 1028(f). (Dkt. 72).
        3
                On November 26, 2019, Mukumov pleaded guilty to conspiracy to commit
kidnapping, in violation of 18 U.S.C. § 1201(c). (Dkt. 62).

                                                3
U.S.C. § 922(g). (Id.). The 922(g) charge was predicated on the recovery of the firearm and

ammunition during the search of Narzikulov’s residence by agents on April 18, 2019, described

above.

                 On or about November 20, 2019, Narzikulov moved to sever the trial of the felon-

in-possession charge (Count Six of the S-1 Indictment) on the grounds that “[t]here will be no

evidence presented at trial that the recovered gun was used in the course of the kidnapping.”

(Dkt. 56 at 4). The Court granted Narzikulov’s motion on December 19, 2019, finding that the

prejudice introduced by Count Six outweighed the benefits of joinder. (Order at 6).4

                 Subsequent to the Court’s ruling, the government obtained evidence that on the

night of March 28, 2019 (the same day as John Doe’s kidnapping), Narzikulov used a loaded

firearm to threaten an individual identified in the S-2 Indictment as Co-Conspirator #1 in an

attempt to extort money from Co-Conspirator #1 and John Doe. Specifically, the government’s

evidence will establish that Narzikulov threatened Co-Conspirator #1 because Co-Conspirator #1

had thwarted Narzikulov’s attempt to collect money from John Doe. (See Dkt. 82 at 6-7).

                 On January 27, 2020, a grand jury returned the S-2 Indictment against

Narzikulov, Co-Conspirator #3 and two additional co-defendants, Firuz Juraev and Murodjon

Sultanov. (Dkt. 82). The S-2 Indictment, which contained eleven counts in total, charged

Narzikulov with the same crimes as the S-1 Indictment (Dkt. 82 at 9-12), but as to Count One

(conspiracy to produce false identification documents), the S-2 Indictment also included

allegations related to licenses issued by the Taxi and Limousine Commission of New York City.

(Id. at 5, 9).




         4
             In its Order, the Court denied Narzikulov’s motion to sever the trial of then-
named co-defendant Jasur Kamolov.

                                                 4
               Counts Six and Seven of the S-2 Indictment contained new charges against

Narzikulov and Co-Conspirator #3. Specifically, Count Six alleged that Narzikulov and

Co-Conspirator #3 threatened violence to Co-Conspirator #1 in furtherance of a plan to commit

extortion, in violation of 18 U.S.C. § 1951(a). (Id. at 12-13). Count Seven alleged that

Narzikulov and Co-Conspirator #3 possessed and brandished a firearm during and in relation to

that crime, in violation of 18 U.S.C. § 924(c). (Id. at 13). Count Eight of the S-2 Indictment

charged Narzikulov, as before, with being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1). (Id. at 13-14).5

       B.      The Prior Scheme

               In the Prior Scheme, which took place from in or about and between April 2013

and September 2013, Narzikulov accepted payment in return for helping applicants for CDLs

cheat on the written tests administered by the DMV. (2013 Case, Dkt. 60). Narzikulov and his

co-conspirators provided CDL applicants with pencils encoded with a series of markings that

indicated the correct answers to written exams administered by DMV. (Id. at 4). In other

instances, Narzikulov arranged it so that CDL applicants could leave the DMV facility with their

uncompleted tests after receiving signals from security guards at the facility that it was safe to do

so. (Id. at 4-5). The CDL applicants would then give the tests to a co-conspirator, who would

take the tests instead of the applicants, and the CDL applicants would return to the DMV facility

and submit the completed tests to be graded. (Id. at 5). Narzikulov and his co-conspirators also




       5
              Counts Nine, Ten, and Eleven of the S-2 Indictment contained new charges of
witness tampering that arose out of a scheme orchestrated by Narzikulov (while incarcerated) to
offer money to key witnesses against him to travel overseas and remain there until after any trial
against him had concluded.

                                                  5
bribed security guards to facilitate the Prior Scheme. (Id. at 4-5). On February 3, 2015,

Narzikulov pleaded guilty to honest services fraud conspiracy. (2013 Case, Dkt 273).

               During the change of plea hearing held on February 2, 2015, Narzikulov admitted

to the following: (1) he took money from people to help them obtain driver licenses; (2) he

provided test answers to applicants who could not pass the test on their own; (3) he knew that

security guards were receiving gratuities to allow the cheating to occur; (4) he worked with

others to perpetrate the scheme; and (5) the cheating occurred at locations in Manhattan and

Jamaica, Queens. (2013 Case, Dkt. 156 (February 2, 2015 Transcript) at 24-27).

III.   EVIDENCE OF THE PRIOR SCHEME IS ADMISSIBLE UNDER
       FEDERAL RULE OF EVIDENCE 404(B)

       A.      Legal Standard

               Federal Rule of Evidence 404(b) provides that evidence of other crimes are

admissible for purposes other than “to prove the character of a person in order to show action in

conformity therewith,” including as “proof of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident.” Courts in the Second Circuit take an

“inclusionary approach” to Rule 404(b) such that where “evidence is relevant and it is not

offered to prove criminal propensity,” it is admissible. United States v. Pipola, 83 F.3d 556, 565-

566 (2d Cir. 1996); see also United States v. Levy, 731 F.2d 997, 1002 (2d Cir. 1984) (“We have

adopted the inclusionary or positive approach to [Rule 404(b)]; as long as the evidence is not

offered to prove propensity, it is admissible.”).

               The Second Circuit has established a three-prong test for the admission of other

acts evidence under Rule 404(b): (1) the evidence must be offered for a purpose other than to

prove the defendant’s bad character or criminal propensity; (2) the evidence is relevant under

Rules 401 and 402 of the Federal Rules of Evidence and its probative value is not substantially



                                                    6
outweighed by the danger of unfair prejudice; and (3) the court must provide an appropriate

limiting instruction to the jury, if one is requested. See United States v. Pitre, 960 F.2d 1112,

1119 (2d Cir. 1992); United States v. Mickens, 926 F.2d 1323, 1328 (2d Cir. 1991).

               Although some of the permissible uses of other crimes evidence are enumerated

in Rule 404(b) itself, that list is non-exhaustive. In particular, the Second Circuit has routinely

approved of the government’s use of such evidence as a means of providing the jury with

background information as to the currently charged crimes, an explanation of the development of

criminal relationships, and an illustration of the mutual trust that existed between co-

conspirators. See United States v. Rosa, 11 F.3d 315, 333-334 (2d Cir. 1993) (holding that co-

defendants’ relationship over a 14-year period, during which stolen property and narcotics

crimes were committed, “was properly admitted to explain how the illegal relationship between

the two [defendants] developed and to explain why [one defendant] . . . appointed [the other

defendant] . . . to a leading position in the Organization”); Pipola, 83 F.3d at 566 (evidence of

prior uncharged armed robberies admitted to show the defendant’s leadership role in relation to

his co-conspirators). Where Rule 404(b) evidence is offered for the purpose of establishing the

defendant’s knowledge, the government must “identify a similarity or connection between the

two acts that makes the prior act relevant to establish knowledge of the current act.” United

States v. McCallum, 584 F.3d, 471, 475 (2d Cir. 2009); United States v. Kalish, 403 Fed. App’x

541, 545 (2d Cir. 2010) (amended summary order).

       B.      Evidence of the Prior Scheme is Relevant and Will Not Cause Undue Prejudice

               The government seeks to admit Narzikulov’s guilty plea allocution and the

judgment entered against him in connection with the Prior Scheme as “other crimes” evidence

under Rule 404(b). Such evidence is admissible for several recognized purposes under Rule




                                                  7
404(b), including as proof of Narzikulov’s intent, plan, knowledge and the absence of any

mistake or accident with regard to his role in the 2018 Scheme.

               Narzikulov participated in the Prior Scheme between April 2013 and September

2013. In or about and between October 2013 and December 2017, and as a consequence of his

participation in the Prior Scheme, Narzikulov was either in the custody of the Bureau of Prisons

or under the supervision of the United States Department of Probation. By November 2018—

less than one year after being released from custody in connection with the Prior Case—

Narzikulov was already participating in the 2018 Scheme.

               In both the Prior Scheme and the 2018 Scheme, Narzikulov helped individuals

cheat on DMV licensing tests, in exchange for money. Based on the procedures of the DMV,

Narzikulov was required to enlist the assistance of others to effectively perpetrate both schemes.

In the Prior Scheme, Narzikulov relied on security guards, and in the 2018 Scheme, Narzikulov

relied on a co-conspirator to surreptitiously view test questions and transmit the answers using

wireless audiovisual devices.

               Narzikulov’s participation in the Prior Scheme is admissible to refute any claim

that he lacked the criminal intent necessary to commit the crime charged in Count One—

conspiracy to unlawfully produce identification documents—and as such is admissible under

Rule 404(b). See United States v. Brand, 467 F.3d 179, 197 (2d Cir. 2006) (“We have long

acknowledged that ‘prior act evidence is generally admissible to prove that the defendant acted

with the state of mind necessary to commit the offense charged.’”) (quoting United States v.

Zackson, 12 F.3d 1178, 1182 (2d Cir. 1993)); McCallum, 584 F.3d at 475 (requiring proof of “a

similarity or connection between the two acts that makes the prior act relevant to establish

knowledge of the current act”).




                                                 8
              The evidence the government seeks to admit is relevant to Narzikulov’s intent and

knowledge, particularly because Narzikulov has suggested that an innocent explanation exists for

the evidence found in his apartment. Specifically, he has claimed that the more than $290,000 in

cash and numerous photo identification documents found at his residence were related not to the

2018 Scheme but to his mother’s practice of serving as an unofficial bank for members within

the Uzbek community. (Dkt. 122 (Transcript of June 19, 2019 Bail Hearing) at 16). The

judgment against Narzikulov and his allocution in connection to the Prior Scheme tend to refute

these claims. The evidence of Narzikulov’s involvement in the Prior Scheme to defraud the

DMV by receiving cash payments from CDL applicants makes it more likely that the cash,

identification documents, and DMV-related materials recovered from his home were possessed

by Narzikulov in furtherance of the 2018 Scheme, rather than by his mother for some unrelated

purpose.

              Additionally, the fact that Narzikulov was involved in the Prior Scheme by

directly giving answers to CDL applicants and was convicted for honest services fraud

conspiracy explains why Narzikulov relied on others, such as John Doe and the co-defendants

named in the S-1 and S-2 Indictments to personally meet with CDL applicants and provide them

with the necessary equipment to cheat on tests. The government submits that Narzikulov learned

from his past involvement in the Prior Scheme how to better conceal his involvement in the 2018

Scheme by relying on co-conspirators to collect money from CDL applicants and to meet CDL

applicants at DMV locations. In the absence of the evidence of the Prior Scheme, Narzikulov

could argue that his co-defendants were the ones responsible for planning and executing the 2018

Scheme and that he did not have the criminal intent or knowledge required to be found guilty of

Count One of the S-2 Indictment. Moreover, Narzikulov’s familiarity with the DMV’s




                                               9
procedures and the CDL application process from his involvement in the Prior Scheme provide

an explanation for how and why he came to be the leader and organizer of the 2018 Scheme, as

the government’s evidence will demonstrate.

               While the government could accomplish some of its 404(b) objectives for

admitting the Prior Scheme evidence by introducing witnesses or other evidence to show

Narzikulov’s participation in that scheme, Narzikulov’s own allocution admitting his role in the

Prior Scheme and the resulting judgment against him are directly probative of his state of mind,

and the government may properly choose to prove prior acts in this way. See United States v.

Green, 873 F.3d 846, 864 (11th Cir. 2017) (“The prosecutor can, of course, prove the prior act by

calling witnesses to testify. Or, as is often the case when the act has become the subject of a

conviction, the prosecutor can prove the act by introducing a certified judgment of conviction.”);

see, e.g., United States v. Moran-Toala, 726 F.3d 334, 346 (2d Cir. 2013) (finding no abuse of

discretion where the trial court admitted defendant’s plea allocution from a prior narcotics

conspiracy case to prove knowledge in a prosecution for exceeding authorized access to a

government computer in furtherance of a narcotics conspiracy); United States v. Agostini, 184

Fed. Appx. 128, 130 (2d. Cir. 2006) (affirming admission of a prior guilty plea to distribution of

narcotics to establish knowledge of the narcotics trade and intent to join a narcotics conspiracy);

United States v. Hurt, No. 3:14cr250 (JBA), 2016 U.S. Dist. LEXIS 446, at *21-22 (D. Conn.

Jan. 4, 2016) (affirming admission of a prior guilty plea to bank fraud to demonstrate knowledge

and intent in a prosecution for wire fraud).

               The probative value of the proffered evidence is not “substantially outweighed by

the danger of unfair prejudice.” Fed. R. Evid. 403. The evidence which the government seeks to

introduce is no more prejudicial than the other evidence upon which the government will rely to




                                                10
prove Narzikulov’s guilt. The Prior Scheme does not involve the use of violence or intimidation

and would not unduly prejudice the jury. See United States v. Roldan-Zapata, 916 F.2d 795, 804

(2d Cir. 1990) (other crimes evidence is not unfairly prejudicial where it is not “any more

sensational or disturbing than the crimes with which [the defendant] was charged”). Since

Narzikulov is already charged with a scheme to help applicants cheat on driver’s license exams

along with related kidnapping, extortion, firearms, and witness tampering offenses, the prior acts

evidence sought to be admitted by the government is no more serious than the evidence to which

the jury already will be exposed. See United States v. Brennan, 798 F.2d 581, 589-90 (2d Cir.

1986) (evidence of defendant’s prior involvement in fixing a case not unduly prejudicial;

admissible to help jury understand contours of illegal relationship between defendant and

government witness); accord United States v. Harris, 733 F.2d 994, 1006 (2d Cir. 1984)

(collecting cases).

               Even assuming, arguendo, that admission of the proposed evidence will create a

danger of prejudice, a cautionary instruction will mitigate any such risk. See, e.g., United States

v. Abu-Jihaad, 630 F.3d 102, 133 (2d Cir. 2010) (“Absent evidence to the contrary, we must

presume that juries understand and abide by a district court’s limiting instructions”) (citation

omitted). Accordingly, Narzikulov’s judgment of conviction and guilty plea allocution in the

Prior Scheme should be admitted pursuant to Federal Rule of Evidence 404(b).

IV.    THE COURT SHOULD RECONSIDER AND DENY SEVERANCE OF
       THE FELON-IN-POSSESSION CHARGE DUE TO NEW EVIDENCE
       THAT MITIGATES ITS PREJUDICIAL EFFECT

       A.      Legal Authority

               The Court has discretion to reconsider its ruling severing the felon-in-possession

charge based on new evidence that the government developed subsequent to the Court’s Order

and that forms the basis for Counts Six and Seven of the S-2 Indictment (threatening physical


                                                 11
violence in furtherance of a plan to extort Co-Conspirator #1 and using, carrying and possessing

a firearm, respectively). Although the Federal Rules of Criminal Procedure do not expressly

authorize the filing of motions for reconsideration, the Second Circuit has held that such motions

may be filed in criminal cases. See United States v. Clark, 984 F.2d 31 (2d. Cir. 1993). A court

is justified in revisiting its prior rulings in subsequent stages of the same case in the presence of

“cogent and compelling reasons such as an intervening change of controlling law, the availability

of new evidence, or the need to correct a clear error or prevent manifest injustice.” See United

States v. Shellef, 756 F. Supp. 2d 280, 288 (E.D.N.Y. 2011) (quoting Ali v. Mukasey, 529 F.3d

478, 490 (2d Cir. 2008)).

        B.     Argument

               In the Court’s Order granting Narzikulov’s motion to sever Count Six of the S-1

Indictment, the Court set out the legal standard for severance:

               If the joinder of offenses or defendants . . . appears to prejudice a
               defendant or the government, the court may order separate trials of
               counts, sever the defendants’ trials, or provide any other relief that
               justice requires.” Fed. R. Crim. P. 14(a). However, the burden to
               show prejudice is typically a heavy one. The Defendant must
               convince the court that “the prejudice to him from joinder is
               sufficiently severe to outweigh the judicial economy that would be
               realized by avoiding multiple lengthy trials.”

(Order at 1-2) (citations omitted). In making this decision, “[r]elevant factors to be considered

include whether the joinder of counts is proper, whether separate trials would require much of

the same evidence, and whether the danger of unfair prejudice may be limited by alternative

measures.” United States v. Morris, S4 11 CR 912, 2014 WL 1041309, at *3 (S.D.N.Y. Mar. 18,

2014). More specifically, with respect to felon-in-possession charges, the Second Circuit has

held:

               Where, as here, there is a logical connection between the felon-in-
               possession count and the other charges, there is a similarity in the


                                                  12
               evidence necessary to prove the different charges, the trial court
               takes steps to limit the danger of prejudice and gives a proper
               limiting instruction, and the defendant is not substantially or unfairly
               prejudiced, a district court may exercise its sound discretion in
               denying a motion to sever a felon-in-possession count from other
               charges for trial.

United States v. Page, 657 F.3d 126, 132 (2d Cir. 2011).

               In opposing Narzikulov’s severance motion, the government relied on Page in

arguing that the felon-in-possession count was properly joined with the charges of conspiracy to

produce false identification, kidnapping and extortion because the firearm was recovered in

Narzikulov’s residence along with evidence (e.g., hundreds of thousands of dollars of cash,

DMV documents and identification documents) that was relevant and admissible in connection

with those other charges, and a jury could therefore reasonably infer that Narzikulov used the

firearm to safeguard the means, instrumentalities, and proceeds of his criminal enterprise. The

Court disagreed, ruling that Page was inapposite because of the lack of a “logical connection” in

the instant case between the felon-in-possession count and other charges in the in the S-1

Indictment. (Order at 5).

               The government respectfully submits that the evidence developed subsequent to

the Court’s ruling, namely, that Narzikulov brandished a loaded firearm at Co-Conspirator #1 in

furtherance of the extortion of John Doe, now creates a direct connection between the felon-in-

possession charge and other charges of the S-2 Indictment. Indeed, the government intends to

argue from the evidence that the firearm recovered from Narzikulov’s residence on April 18,

2019 is the same firearm that Narzikulov used to threaten Co-Conspirator #1 on March 28, 2019,

and therefore the firearm is now inextricably intertwined with Counts Six and Seven of the S-2

Indictment (threatening physical violence in furtherance of a plan to extort Co-Conspirator #1

and using, carrying and possessing a firearm, respectively). See United States v. Sterling, Cr.



                                                 13
No. 16-488 (LAK), 2017 U.S. Dist. LEXIS 80424, *14 (S.D.N.Y. May 24, 2017) (finding the

facts to be “on all fours” with Page because “there [was] a logical connection among the four

counts in the indictment” where the felon-in-possession counts “charge[d] that the defendants

possessed ammunition fired during the shooting charged in Count Two, which in turn was

alleged to have been in furtherance of the drug conspiracy charged in Count One”).

               In granting Narzikulov’s severance motion, the Court also ruled that the prejudice

he would suffer as a result of the government introducing evidence of his prior conviction to

prove the felon-in-possession charge would outweigh the minor efficiencies in holding one trial.

As discussed above, the government submits that the judgment and guilty plea allocution

underlying Narzikulov’s 2015 conviction for honest services fraud should be admitted to prove

his intent, knowledge, motive and plan to commit the crime charged in Count One. Were the

Court to admit this evidence under Rule 404(b), the jury will necessarily be aware of the fact of

the defendant’s prior conviction, which is all that is necessary to establish the prior conviction

element of the felon-in-possession charge. Because the jury will be aware of the prior

conviction, severing Count Six to avoid the potential prejudice to Narzikulov if the jury were to

learn of his prior conviction would no longer be warranted.

               Finally, the Court also reasoned that a separate trial for the felon-in-possession

charge would not unduly strain the resources of the court, since the matter could be tried within a

matter of days. (Order at 6). At the time of the Court’s Order, the relevant admissible evidence

to prove the felon-in-possession charge was primarily limited to the search of Narzikulov’s

residence on April 18, 2019, and the resulting recovery of the firearm and ammunition. Now,

however, there is evidence that Narzikulov used a loaded firearm just a few weeks earlier, on or

about March 28, 2019, to threaten and extort Co-Conspirator #1, and the government would seek




                                                 14
to introduce evidence that Narzikulov possessed a firearm on March 28, 2019, to prove that he

knowingly and intentionally possessed a firearm on April 18, 2019. If the Court were to hold a

separate trial on the felon-in-possession charge, the same witnesses would be required to testify

at two trials about precisely the same events. The government submits therefore that judicial

economy favors holding one trial. The government submits that this is especially true given the

judicial resources consumed by even brief rials during the COVID-19 pandemic.

V.       CONCLUSION

               For the reasons stated above, the government respectfully requests that the Court

(i) permit the government to introduce Narzikulov’s guilty plea allocution and judgment of

conviction in the Prior Scheme pursuant to Rule 404(b) and (ii) reconsider its severance ruling

and order the felon-in-possession charge to be tried jointly with the remaining counts in the S-2

Indictment.

Dated:     Brooklyn, New York
           April 22, 2021

                                                     Respectfully submitted,

                                                     MARK J. LESKO
                                                     ACTING UNITED STATES ATTORNEY


                                             By:     /s/ Virginia Nguyen
                                                     Virginia Nguyen
                                                          Special Assistant United States Attorney
                                                     F. Turner Buford
                                                          Assistant United States Attorney
                                                     (718) 254-6483/6280




                                                15
